Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant amended claims 1 and 6 to include a new limitation “the filtering indication information indicating that Bluetooth nodes whose device names lack specific character strings are filtered out by the terminal” and argued that the current prior art does not disclose this limitation. Examiner is using a new reference Narayanan (CN109565640A) to disclose this new limitation.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 4 - 6, 8 - 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 37.857 (which has been provided in the International Search Report) in view of   CN109565640A.

Regarding claim 1, 3GPP TR 37.857 discloses a location information measurement (page 74, section 7.2.2, 1st line discloses “… positioning enhancement techniques”) implementation method, applied to an access network element (page 73, section 7.2.2; 7th bullet discloses eNB; wherein the access network element is the eNB) , comprising:
sending auxiliary positioning information to a terminal, wherein the auxiliary positioning information is suitable for positioning measurement by the terminal (page 74, 2nd bullet discloses “The network may provide assistance data to the UE (e.g. AP IDs, supported channels, coverage areas) to help or enable position measurements”);
wherein the auxiliary positioning information comprises information on a positioning node (page 74, 2nd bullet, discloses AP IDs),
the positioning node comprises a Bluetooth node (page 74, 2nd – 4th bullets).
3GPP TR 37.857 discloses use of MAC addresses, which Examiner previously argued, could be interpreted as  a name of the Bluetooth node (page 74, 2nd bullet discloses AP IDs [MAC address]; page 76, Table 7.2.4.1-1, 10th row, also discloses AP ID (MAC address) ). 
3GPP TR 37.857 does not disclose wherein the auxiliary positioning information comprises filtering indication information, the filtering indication information indicating that Bluetooth nodes whose device names lack specific character strings are filtered out by the terminal.
In the same field of endeavor, however, CN109565640A discloses use of a name for a Bluetooth node (page 6, last paragraph discloses “beacon ID includes three parts: UUID, main ID character string and secondary ID. Any/all of these parts can be names e.g. company name, building name etc. as disclosed).  This can be used in place of the MAC address.
CN109565640A also discloses the auxiliary positioning information comprises filtering indication information, the filtering indication information indicating that Bluetooth nodes whose device names lack specific character strings are filtered out by the terminal (page 6, last paragraph discloses “For example, by a specific company, providing a specific area or by other related packets of the beacon may have the same UUID. then, using the main part and the auxiliary part for distinguishing the relevant beacon group is small….”; i.e. if, for example, a company name or building name is specified, the filtering filters out any node that doesn’t have that name i.e. character string).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by CN109565640A in the system of 3GPP TR 37.857 because using a name for a node makes it easy to identify that node and  filtering out nodes that didn’t have a character string would leave one with a small set of nodes, as disclosed by CN109565640A (page 6, last paragraph states “….for distinguishing the relevant beacon group is small”).



Regarding claim 2, 3GPP TR 37.857 discloses sending the auxiliary positioning information to the terminal comprises: sending the auxiliary positioning information to the terminal through radio resource control (RRC) signaling (page 74, 4th bullet discloses use of RRC, wherein the auxiliary positioning information is the assistance data).

Regarding claim 4, 3GPP TR 37.857 discloses before sending the auxiliary positioning information to the terminal, further comprising: 

obtaining the auxiliary positioning information from one of a core network element, a network management device, and a neighbor base station device (page 74, 7th bullet discloses “The server generated assistance data may be provided to the eNB via LPPa”).
	
Regarding claim 5, 3GPP TR 37.857 discloses the access network element comprises a base station (page 74, 7th bullet discloses “The server generated assistance data may be provided to the eNB via LPPa”).

Claim 6 is similarly analyzed as claim 1, with claim 6 reciting the same operations as seen from the terminal side. 

Claim 8 is similarly analyzed as claim 5.

Regarding claim 9, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 10, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 11, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 12, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 13, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 14, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 16, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 37.857 (which has been provided in the International Search Report) in view of   CN109565640A and further in view of 3GPP R2-1803426 (which has been provided in the International Search Report).


Regarding claim 3, 3GPP TR 37.857 does not disclose sending the auxiliary positioning information to the terminal through a system broadcast message.
In the same field of endeavor, however, 3GPP R2-1803426 discloses sending the auxiliary positioning information to the terminal through a system broadcast message (page 2, paragraph before Proposal 5 discloses “Another way is to reuse existing broadcast signal standardized for WLAN interworking i.e., if SIB17 is broadcasted, this would allow UEs to obtain the configurations of the operator's WLAN APs as it moves from cell to cell and the UE will only include measurement results of WLAN AP informed by SIB 17”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by 3GPP R2-1803426 in the system of 3GPP TR 37.857 because a system broadcast would allow for an easy way to transmit the auxiliary positioning information.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to location measurement:

Rauhala et al. (US 20210063522) discloses client-based storing of tuning parameters for positioning services.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632